Citation Nr: 0625299	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  00-24 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) dated 
in February 1999.

In October 2003, the Board remanded the matter to the Appeals 
Management Center (AMC) for additional development.  That 
development has been accomplished to the extent possible, and 
the matter has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  There is no competent evidence of pseudofolliculitis 
barbae which is the result of a disease or injury incurred in 
service.  

2.  There is no diagnosis of PTSD based upon an adequately 
documented stressor.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1110 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the 
initial rating decision was dated prior to the passage of the 
VCAA, this was not accomplished.  However, there is no 
prejudice to the veteran, as VCAA notice by letter was sent 
in May 2004, and the claims were readjudicated, with all 
evidence considered, in the subsequent Supplemental Statement 
of the Case (SSOC) issued in February 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  

The notice included the type of evidence needed to 
substantiate the claim, namely, evidence that a current 
disability is related to service.  The veteran was informed 
that VA would obtain VA records and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the general provision for the effective 
date of the claim for increase, that is, the date of receipt 
of the claim. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, the degree of 
disability assignable is moot.  Any defect with respect to 
the notice of degree of disability assignable under Dingess 
at 19 Vet. App. 473 has not prejudiced the veteran's claims.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained medical records 
and scheduled the veteran for VA examination in conjunction 
with his claims.  In an April 2005 letter, the AMC notified 
the veteran that the scheduled examinations were important 
and without them the claims may have to be denied.  The PTSD 
examination was conducted in May 2005.  Also in May 2005, 
after having been informed of the date and time to report for 
a VA examination, the veteran failed to report for the 
scheduled examination.  Without the veteran's cooperation, no 
further assistance to the veteran is required to comply with 
the duty to assist.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In addition, service connection for certain chronic 
conditions may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Pseudofolliculitis Barbae

Service medical records show treatment for facial rash on 
multiple occasions in service.  The veteran was placed on a 
temporary shaving profile.  The condition appeared to resolve 
with treatment and was not characterized as chronic.  At 
separation, no permanent residual disability of the skin was 
noted.  VA treatment records dated from 1996 show complaints 
and treatment for dry skin, atopic dermatitis and follicular 
eczema dating from March 1998.  

VA skin examination was scheduled for January 1999.  After 
being advised of the date and time of the examination, the 
veteran failed to report.  

VA treatment for pseudofolliculitis barbae is dated from 
August 2000.  

VA skin examination was scheduled for May 2005.  The veteran 
was sent a letter by the AMC dated in April 2005 advising him 
of the consequences of failing to report without good cause, 
including that his claim may be denied.  After being advised 
of the date and time of the examination, the veteran failed 
to report.  He did not provide any reason for his failure to 
report.  

A veteran seeking compensation is required to report for a 
scheduled VA examination.  38 C.F.R. §§ 3.326, 3.655.  Under 
VA regulations, it is incumbent upon the veteran to submit to 
a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, an original compensation 
claim shall be considered on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b) (2005). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  

The veteran has not provided a reason for his failure to 
report, therefore no good cause has been shown, and the claim 
must be rated on the basis of the evidence of record.  

There is no competent evidence, opinion or otherwise, that 
the veteran's pseudofolliculitis barbae, treated as an acute 
condition in service and not again for over a decade, is 
related to service.  There is no continuity of symptomatolgy 
since service, nor was there a chronic condition noted in 
service.  See 38 C.F.R. § 3.303.  No health care provider has 
opined that any current pseudofolliculitis barbae is related 
to service.  The veteran advances this theory, but as a 
layman he is not qualified to render a competent opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
preponderance of the evidence is against the claim, and the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

The veteran filed his claim for PTSD in 1998.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The record is replete with overwhelming reference to 
treatment for substance abuse and dependence.  Nonetheless, 
as noted by the Board in its 2003 remand, there are several 
diagnoses of PTSD in these VA treatment records.  These were 
not; however, based on a verified stressor as defined by 
controlling laws, thus they do not meet the criteria for 
granting PTSD.  The critical issue is finding a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  The Board finds for the reasons that 
follow that there is no such link.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran's service personnel records do not reflect on 
their face, that he was engaged in combat in Vietnam.  He was 
a radio mechanic on the U.S.S. Kawishiwi, but there is no 
award or decoration indicative of combat.  Moreover, a review 
of his personnel file does not reflect he was engaged in 
combat.  Therefore, his stressors required corroboration.  
The veteran has contended that he was subjected to stressful 
events while serving in Vietnam, primarily his participation 
in the evacuation of Vietnam in April 1975.  He indicated 
that the vessel on which he was serving came under enemy 
fire.  The U. S. Army and Joint Services Records Research 
Center (JSRCC) (formerly Center for Unit Records Research 
(CURR)) confirmed that the vessel on which he was assigned, 
the U.S.S. Kawishiwi, did participate in this activity.  They 
did not confirm that the vessel came under enemy fire.  

Subsequently, the Board ordered VA examination to determine 
whether there was a valid diagnosis of PTSD based upon the 
ship's participation in the evacuation of Vietnam in April 
1975.  A report of that examination is dated in May 2005.  
The psychiatrist prepared a detailed report, indicating that 
the claims folder was reviewed.  The veteran described his 
claimed stressors in the waters offshore of Vietnam in 1975.  
Following mental status examination, the psychiatrist did not 
diagnose PTSD but instead made the diagnosis of Axis I: 
Prolonged strong cocaine dependence and prolonged long 
alcohol dependence, Axis II: Sociopathic personality disorder 
with several arrests and jail confinements,... Axis IV: The 
veteran is homeless, living under a bridge, Axis V: GAF or 
global assessment of functioning of about 50.  The examiner 
noted that he thoroughly reviewed the file, and that the 
details in the record are wholly consistent with the 
diagnosis on this examination.  The veteran had no psychotic 
content, but based on review of the file the examiner noted 
that it was quite possible that the veteran has some 
psychotic manifestations when under the influence of cocaine.  
He noted that there was a poor prognosis for this veteran.  
Also, the diagnosis was noted to be in harmony with DSM-IV.  

Although the veteran has established that a stressful event 
occurred while he was onboard ship in 1975, there is no 
diagnosis or finding of PTSD based upon this event.  The 
specialist examination ordered specifically to confirm a 
relationship failed to yield a diagnosis of PTSD.  The report 
contained well-reasoned findings which were supported by the 
record, as to why the veteran did not have PTSD but instead 
had these other conditions.  The Board may adopt a particular 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  Thus, the VA report of 
May 2005, which is deemed to be of greater probative value 
than the earlier medical evidence, is in essence adopted.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that there is a diagnosis of 
PTSD based upon a verified stressor.  In the absence of a 
finding of PTSD based upon a verified stressor, the veteran 
fails to satisfy a critical element of a claim for PTSD and 
his claim for service connection fails.  See 38 C.F.R. § 
3.304(f); Cohen, 10 Vet. App. at 137.

The veteran advances the theory that he has PTSD that is 
related to his onboard stressors, but as a layman he is not 
qualified to render a competent opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board considered the benefit of a 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, it is inapplicable.  See 38 
U.S.C.A. § 5107(West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).











ORDER

Service connection for pseudofolliculitis barbae is denied.  

Service connection for post traumatic stress disorder is 
denied.  



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


